McDonald, judge.
Appellant was convicted for the unlawful possession of a dangerous drug, to-wit: barbiturates, and his penalty assessed at one year’s confinement in the county jail.
Due to our disposition of this cause, a recitation of the facts is not deemed necessary. The complaint as it appears in the transcript bears the jurat of the assistant District Attorney “Sworn to and subscribed before me this 2d day of July, A.D., 1962.” The complaint alleges that the offense was committed “on or about the 25th day of July, A.D., 1962.” The date on or about which the offense was alleged to have-been committed is subsequent and not anterior to the date the complaint was sworn to. Mitchell v. State, 170 Tex.Cr.R. 255, 340 S.W.2d 301.
The judgment is reversed and the cause: remanded.